             Case 1:19-cv-01405-DAD-EPG Document 13 Filed 10/21/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   RUBEN HERRERA,                                    No. 1:19-cv-01405-NONE-EPG (PC)
12                  Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
13           v.                                        ACTION AND DIRECTING THE CLERK
                                                       OF COURT TO ASSIGN A DISTRICT
14   BRANDON PRICE, et al.,                            JUDGE AND CLOSE CASE
15                  Defendants.                        (DOC. NOS. 1, 7, & 11)
16
17            Ruben Herrera (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a
19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20            On August 20, 2020, the assigned magistrate judge entered findings and
21   recommendations, recommending that “[t]his action be dismissed, with prejudice, for failure to
22   state a claim, failure to prosecute, and failure to comply with a court order,” and that “[t]he
23   Clerk of Court be directed to close this case.” (Doc. No. 6 at 6.)
24            Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations. Plaintiff filed what appear to be his objections on August 31, 2020. (Doc.
26   No. 12.)
27
     /////
28

                                                      1
           Case 1:19-cv-01405-DAD-EPG Document 13 Filed 10/21/20 Page 2 of 3



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          In his objections, plaintiff alleges that he has very limited law library access due to the
 6   lockdown at the prison where he is incarcerated caused by COVID-19. He also appears to ask
 7   the court for additional time to file his First Amended Complaint.
 8          The court appreciates that COVID-19 is causing plaintiff difficulties, and plaintiff was
 9   granted a sixty-day extension of time because of those difficulties, giving him until about July
10   9, 2020, to respond to the screening order (Doc. No. 9.) However, plaintiff did not respond to
11   the screening order or request additional time to do so, despite the court waiting over a month
12   to issue its findings and recommendations. In his objections, plaintiff does not explain why he
13   failed to timely respond to the court’s order or request additional time to do so.
14          Additionally, it is not clear why plaintiff was unable to timely file his First Amended
15   Complaint. Plaintiff has admitted that he has had some, although limited, access to the law
16   library throughout the period of time provided to him by the court. Moreover, the magistrate
17   judge provided plaintiff with applicable legal standards and detailed the deficiencies in his
18   original complaint. (Doc. No. 7.) Those noted deficiencies largely related to plaintiff not
19   including sufficient factual allegations in his complaint. (Id. at 4-5.) It is not clear why
20   plaintiff needs to conduct months of legal research in order to add additional factual allegations
21   in his amended complaint.
22          Moreover, plaintiff has already had over four and a half months to draft an amended
23   complaint. Nonetheless, instead of filing an amended complaint in response to the magistrate
24   judge’s findings and recommendations, plaintiff asks for additional time to do so. Plaintiff
25   complains that he has been afforded insufficient access to the law library in recent weeks and
26   months. But the court provided plaintiff with the relevant legal standards in its screening order,
27   and there is no apparent reason why plaintiff’s circumstances prevented him from amending his
28   complaint to include additional facts relevant to the standards provided.

                                                      2
           Case 1:19-cv-01405-DAD-EPG Document 13 Filed 10/21/20 Page 3 of 3



 1          Based on the foregoing, the court will adopt the findings and recommendations in full
 2   and deny plaintiff’s request for additional time to file his First Amended Complaint.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1.      The findings and recommendations issued on August 20, 2020 (Doc. No. 11),
 5                  are ADOPTED IN FULL;
 6          2.      This action is dismissed, with prejudice, for failure to state a claim, failure to
 7                  prosecute, and failure to comply with a court order; and
 8          3.      The Clerk of Court is directed to assign a district judge to this case for the
 9                  purpose of closing the case and then to close this case.
10
     IT IS SO ORDERED.
11
12      Dated:     October 21, 2020
                                                          UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
